EXHIBIT 10.29

 

FOURTH AMENDMENT
TO
CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is made and entered
into as of August 11, 2004 among ASTEC INDUSTRIES, INC., a Tennessee corporation
("Astec Industries"), ASTEC, INC., a Tennessee corporation ("AI"), HEATEC, INC.,
a Tennessee corporation ("Heatec"), CEI ENTERPRISES, INC., a Tennessee
corporation ("CEI"), ASTEC SYSTEMS, INC., a Tennessee corporation ("ASI"),
TELSMITH, INC., a Delaware corporation ("Telsmith"), KOLBERG - PIONEER, INC., a
Tennessee corporation ("Kolberg"), JOHNSON CRUSHERS INTERNATIONAL, INC., a
Tennessee corporation ("Crushers"), SUPERIOR INDUSTRIES OF MORRIS, INC., a
Minnesota corporation ("Superior"), BREAKER TECHNOLOGY, INC., a Tennessee
corporation ("Breaker"), ASTEC MOBILE SCREENS, INC., a Nevada corporation
("AMSI"), CARLSON PAVING PRODUCTS, INC., a Washington corporation ("Carlson"),
ROADTEC, INC., a Tennessee corporation ("Roadtec"), TRENCOR, INC., a Texas
corporation ("Trencor"), AMERICAN AUGERS, INC., a Delaware corporation
("Augers"), AI DEVELOPMENT GROUP, INC., a Minnesota corporation ("AIDG"), AI
ENTERPRISES, INC., a Minnesota corporation ("AIEI"), ASTEC HOLDINGS, INC., a
Tennessee corporation ("AHI"), ASTEC INVESTMENTS, INC., a Tennessee corporation
("AII"), RI PROPERTIES, INC., a Minnesota corporation ("RIPI"), TI SERVICES,
INC., a Minnesota corporation ("TISI") (Astec Industries, AI, Heatec, CEI, ASI,
Telsmith, Kolberg, Crushers, Superior, Breaker, AMSI, Carlson, Roadtec, Trencor,
Augers, AIDG, AIEI, AHI, AII, RIPI, and TISI are sometimes collectively referred
to herein as "Borrowers" and individually as a "Borrower"); the other Credit
Parties signatory hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (in its individual capacity, "GE Capital"), for itself, as Lender,
and as agent for Lenders (in such capacity, the "Agent"); and the other Lenders
signatory hereto.

WHEREAS

, Borrowers, Credit Parties, Agent and Lenders are parties to that certain
Credit Agreement dated as of May 14, 2003, as amended by that certain First
Amendment to Credit Agreement dated as of September 30, 2003, that certain
Second Amendment to Credit Agreement dated as of October 29, 2003 and that
certain Third Amendment to Credit Agreement dated as of March 3, 2004 (as
amended from time to time, the "Credit Agreement"); and



WHEREAS

, Borrowers, Credit Parties, Lenders and Agent desire to amend the Credit
Agreement to allow and provide for the foregoing and certain matters, all as
hereinafter set forth.



NOW, THEREFORE

, for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:




Definitions

Definitions

.
Capitalized terms used in this Amendment, to the extent not otherwise defined
herein, shall have the same meaning as in the Credit Agreement, as amended
hereby.




Amendments

Amendment to Section 1.1(b)(ii)

. Effective as of the date hereof, Section 1.1(b)(ii) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:



"(ii) Each Borrower shall repay its Ratable Share of the outstanding balance of
the Term Loan in (a) fifteen (15) consecutive quarterly installments (i) the
first five (5) of which each shall be in the amount of $1,339,285.71 and be due
on the first day of January, April, July and October of each year, commencing
July 1, 2003, and (ii) the next eleven (11) of which shall be in the amount of
$907,842.51 and be due on the first day of January, April, July and October of
each year, commencing on October 1, 2004 (provided, however, that, upon the
occurrence of the Grapevine, Texas Real Estate Prepayment, so long as no Default
or Event of Default has occurred and is continuing at the time of such payment,
the amount of each installment under this subclause (ii) which is due after such
occurrence shall be an amount equal to the product of (A) the unpaid balance of
the Term Loan outstanding at such time immediately after giving effect to the
Grapevine, Texas Real Estate Prepayment, divided by (B) twenty-eight (28)) and
(b) a final installment due on May 14, 2007 shall be in the amount of the
remaining principal balance of the Term Loan."

Amendment to Section 1.3(b)(iv)

. Effective as of the date hereof, Section 1.3(b)(iv) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:



"(iv) Until the Termination Date, Borrowers shall prepay the Obligations on or
before July 15th of each Fiscal Year after Fiscal Year 2003, in an amount equal
to fifty percent (50%) of Excess Cash Flow for the immediately preceding Fiscal
Year; provided, however, Borrowers shall not be required to make such prepayment
if, at the time such prepayment is required, Borrowers and their Subsidiaries
shall have on a consolidated basis a Fixed Charge Coverage Ratio for the
12-month period then ended of greater than or equal to 1.50 to 1.00. Any
prepayments from Excess Cash Flow paid pursuant to this clause (iv) during any
Separate Borrowing Base Period shall be allocated to each Borrower's Obligations
based upon such Borrower's relative contribution to Excess Cash Flow and shall
be applied in accordance with Section 1.3(c). Each such prepayment shall be
accompanied by a certificate signed by Borrower Representative's chief financial
officer certifying the manner in which Excess Cash Flow, the resulting
prepayment, and method of allocation to each Borrower's Obligations which
certificate shall be in form and substance satisfactory to Agent."

Amendment to Section 1.3(b)(v)

. Effective as of the date hereof, Section 1.3(b)(v) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:



"(v) If the Grapevine, Texas Real Estate is not sold on or before  June 30,
2004, then Borrowers shall prepay additional amounts on the Term Loan as
follows: $500,000 on January 1, April 1, July 1 and October 1 of each year,
commencing on July 1, 2004, and continuing until the earlier to occur of: (A) so
long as no Default or Event of Default has occurred and is continuing, the
occurrence of the Grapevine, Texas Real Estate Prepayment or (B) such time as
the sum of all such payments equal an amount which is no less than $6,250,000."

Amendment to Section 1.11(a)

. Effective as of the date hereof, Section 1.11(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:



"(a) So long as no Default or Event of Default shall have occurred and be
continuing, (i) payments consisting of proceeds of Accounts received in the
ordinary course of business shall be applied, first, to the Swing Line Loan, and
second, to the Revolving Loan; (ii) payments matching specific scheduled
payments then due shall be applied to those scheduled payments; (iii) voluntary
prepayments shall be applied in accordance with the provisions of Section
1.3(a); and (iv) mandatory prepayments shall be applied as set forth in Sections
1.3(c) and 1.3(d). All payments and prepayments applied to a particular Loan
shall be applied ratably to the portion thereof held by each Lender as
determined by its Pro Rata Share. As to any other payment, and as to all
payments made when a Default or Event of Default has occurred and is continuing
or following the Commitment Termination Date, each Borrower hereby irrevocably
waives the right to direct the application of any and all payments received from
or on behalf of such Borrower, and each Borrower hereby irrevocably agrees that
Agent shall have the continuing exclusive right to apply any and all such
payments against the Obligations of Borrowers as Agent may deem advisable
notwithstanding any previous entry by Agent in the Loan Account or any other
books and records. In the absence of a specific determination by Agent with
respect thereto, payments shall be applied to amounts then due and payable in
the following order: (1) to Fees and Agent's expenses reimbursable hereunder;
(2) to interest on the Swing Line Loan; (3) to principal payments on the Swing
Line Loan; (4) to interest on the other Loans, ratably in proportion to the
interest accrued as to each Loan; (5) to principal payments on the other Loans
and to provide cash collateral for Letter of Credit Obligations in the manner
described in Annex B, ratably to the aggregate, combined principal balance of
the other Loans and outstanding Letter of Credit Obligations; (6) to Obligations
under the Canadian Facility Guaranty; (7) to all other Obligations (other than
those Obligations listed in clause (8) below) provided by any Lender including
expenses of Lenders to the extent reimbursable under Section 11.3; and (8) to
Obligations consisting of or arising out of (a) hedging obligations provided by
any Lender or any of its Affiliates under any foreign exchange contract,
commodity exchange contract, commodity swap agreement, currency swap agreement,
or other swap, cap or collar arrangement and (b) any agreement evidencing cash
management services provided by any Lender or any of its Affiliates including
those related to deposit accounts, overdraft protection or automated clearing
house transactions."

Amendment to Section 6.2(c)

. Effective as of the date hereof, subclause (c) of Section 6.2 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:



"(c) so long as no Default or Event of Default has occurred and is continuing
and the aggregate total outstanding balance of the Revolving Loan and the Swing
Line Loan is less than $2,000,000, Borrowers may make investments, subject to
Control Letters in favor of Agent for the benefit of Lenders or otherwise
subject to a perfected security interest in favor of Agent for the benefit of
Lenders, in (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency thereof maturing within
one year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one year from the date of creation thereof and currently having the
highest rating obtainable from either Standard & Poor's Ratings Group or Moody's
Investors Service, Inc., (iii) certificates of deposit maturing no more than one
year from the date of creation thereof, issued by commercial banks incorporated
under the laws of the United States of America, each having combined capital,
surplus and undivided profits of not less than $300,000,000 and having a senior
unsecured rating of "A" or better by a nationally recognized rating agency (an
"A Rated Bank"), (iv) time deposits, maturing no more than 30 days from the date
of creation thereof with A Rated Banks and (v) mutual funds that invest solely
in one or more of the investments described in clauses (i) through (iv) above;
provided, however, Borrowers may make any of the foregoing investments in an
amount not greater than $500,000 in the aggregate if the aggregate total
outstanding balance of the Revolving Loan and the Swing Line Loan is $2,000,000
or greater so long as no Default or Event of Default has occurred and is
continuing;"

Amendment to Annex A

. Effective as of the date hereof, the definition of "Grapevine, Texas Real
Estate Prepayment" is hereby added to Annex A to the Credit Agreement to read as
follows:



"Grapevine, Texas Real Estate Prepayment" shall mean an unscheduled prepayment
of the Term Loan on or after August 11, 2004 by Borrowers in an amount not less
than $6,250,000, reduced for any amounts paid pursuant to Section 1.3(b)(v)
(whether or not in connection with the sale of the Grapevine, Texas Real Estate
)."

Amendment to Annex A

. Effective as of the date hereof, the definition of "Fixed Charges" in Annex A
to the Credit Agreement is hereby amended and restated in its entirety to read
as follows:



"Fixed Charges" shall mean, with respect to any Person for any fiscal period,
(a) the aggregate of all Interest Expense paid or accrued during such period but
excluding any non-cash interest on the Make-Whole Obligation and any non-cash
write-off or amortization of existing indebtedness loan costs for such period,
plus (b) the sum of (i) scheduled payments of principal with respect to Funded
Debt, other than the portion thereof consisting of the Term Loan, during such
period, plus (ii) scheduled payments of principal with respect to the Term Loan
for (A) the twelve (12) month period immediately following such fiscal period if
such fiscal period ends on or before May 14, 2006, or (B) the twelve (12) month
period ending on April 30, 2006 if such fiscal period ends after May 14, 2006,
plus (c) scheduled payments with respect to Capital Lease Obligations during
such period, plus (d) cash taxes during such period.

Amendment to Annex A

. Effective as of the date hereof, the definition of "Obligations" in Annex A to
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:



"'Obligations' shall mean all loans, advances, debts, liabilities and
obligations, for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable) owing by any Credit
Party to Agent or any Lender, and all covenants and duties regarding such
amounts, of any kind or nature, present or future, whether or not evidenced by
any note, agreement, letter of credit agreement or other instrument, arising
under the Agreement or any of the other Loan Documents. This term includes all
principal, interest (including all interest which accrues after the commencement
of any case or proceeding by or against any Credit Party in bankruptcy, whether
or not allowed in such case or proceeding), Fees, letter of credit reimbursement
obligations, hedging obligations under foreign exchange contracts, commodity
exchange contracts, commodity swap agreements, currency swap agreements or other
swaps, caps and collar arrangements provided by any Lender or any of its
Affiliates, expenses, attorneys' fees and any other sum chargeable to any Credit
Party under the Agreement or any of the other Loan Documents or other agreement
evidencing cash management services provided by any Lender or any of its
Affiliates including those related to deposit accounts, overdraft protection or
automated clearing house transactions."

Amendment to Annex C

. Effective as of the date hereof, the last sentence of subsection (c) of Annex
C to the Credit Agreement is hereby deleted and replaced with the following:



"No Borrower shall, or shall cause or permit any Subsidiary thereof to,
accumulate or maintain cash in Disbursement Accounts as of any date of
determination in excess of checks outstanding against such accounts as of that
date and amounts necessary to meet minimum balance requirements; provided,
however, Borrowers shall be permitted to maintain cash in Disbursement Accounts
as of any date of determination in excess of checks outstanding against such
accounts as of that date and amounts necessary to meet minimum balance
requirements so long as (a) no Default or Event of Default has occurred and is
continuing, (b) such excess amount has been advanced to such Disbursement
Account by Agent, at its option, as an Advance in connection with a net credit
balance on the Revolving Loan and the Swing Line Loan in the Loan Account and
(c) such excess amount has been invested in accordance with the terms of Section
6.2(c) hereof."

Amendment to Annex F

. Effective as of the date hereof, subsection (d) of Annex F to the Credit
Agreement is hereby amended and restated in its entirety to read as follows:



"(d) Each Borrower, at its own expense, shall deliver to Agent (i) upon Agent's
request, and in no event less frequently than once annually, but semi-annually
during the first loan year, appraisals of Inventory (including Inventory
comprised of machinery or equipment which is held by or on behalf of any
Borrower for sale or lease), (ii) at least twice a year at Agent's request, an
audit of each Borrower's Accounts and Inventory, each such audit to be conducted
by an audit firm selected by Agent or by internal resources of Agent and the
results of which shall be satisfactory to Agent, (iii) upon Agent's request, and
in no event less frequently than once annually an appraisal of its machinery and
equipment, and (iv) upon request by Agent, such other appraisals of its assets
as Agent may request, including, but not limited to, appraisals of Real Estate
(except that if no Default or Event of Default shall have occurred and be
continuing, then appraisals of Real Estate will be required no more frequently
than once annually), all such appraisals to be conducted by an appraiser, and in
form and substance, satisfactory to Agent; provided, however, that if each time
that under section (d)(ii) above audits are to be delivered by each Borrower to
Agent (A) no Default or Event of Default is existing or has occurred and is
continuing, and (B) for the period of ninety (90) consecutive days immediately
preceding the date of determination the (i) average Borrowing Availability for
such period of the Borrowers, plus (ii) cash proceeds held by the Borrowers in
accordance with Annex C or invested pursuant to Section 6.2(c) during such
period is greater than $25,000,000, then each Borrower may deliver such audits
as are required in section (d)(ii) above once per loan year; and"

Amendment to Section 11.2

. Effective as of the date hereof, Section 11.2 of the Credit Agreement is
hereby amended to add the following subclause (f) thereto:



"(f) Upon the Grapevine, Texas Real Estate Prepayment, so long as no Default or
Event of Default has occurred and is continuing, Agent shall deliver to Borrower
such mortgage releases and other documents necessary or appropriate to evidence
the termination of the Lien of Agent and Lenders on the Grapevine, Texas Real
Estate."

Amendment to Schedule 3.19

. Effective as of the date hereof, Schedule 3.19 to the Credit Agreement is
hereby replaced with Schedule 3.19 attached hereto.




Conditions Precedent

Conditions

. The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent, unless specifically waived by Agent and Lenders:



Agent shall have received all of the following documents, each document (unless
otherwise indicated) being dated the date hereof, duly authorized, executed and
delivered by the parties thereto, and in form and substance satisfactory to
Agent and Lenders:

this Amendment; and

such additional documents, instruments and information as Agent or Lenders or
their legal counsel may request.

The representations and warranties contained herein, in the Credit Agreement, as
amended hereby, and/or in the other Loan Documents shall be true and correct as
of the date hereof as if made on the date hereof;

No event shall have occurred and be continuing or would result from the making
of the Loans contemplated hereby which constitutes a Default; and

All corporate proceedings taken in connection with the transactions contemplated
by this Amendment and all documents, instruments and other legal matters
incident thereto shall be satisfactory to Agent, Lenders and their legal
counsel.


No Waiver

Except as specifically provided in this Amendment, nothing contained in this
Amendment shall be construed as a waiver by Agent or any Lender of any covenant
or provision of the Credit Agreement, the other Loan Documents, this Amendment,
or of any other contract or instrument between Borrowers or any Credit Party and
Agent and any Lender, and the failure of Agent or Lenders at any time or times
hereafter to require strict performance by Borrowers or any Credit Party of any
provision thereof shall not waive, affect or diminish any rights of Agent or
Lenders to thereafter demand strict compliance therewith. Agent and Lenders
hereby reserve all rights granted under the Credit Agreement, the other Loan
Documents, this Amendment and any other contract or instrument between Borrowers
or any Credit Party and Agent or any Lender.


Ratifications, Representations and Warranties

Ratifications

. The terms and provisions set forth in this Amendment shall modify and
supersede all inconsistent terms and provisions set forth in the Credit
Agreement and except as expressly modified and superseded by this Amendment, the
terms and provisions of the Credit Agreement are ratified and confirmed and
shall continue in full force and effect.



Ratification of Guaranty

. Each of the other Credit Parties signatory hereto hereby ratifies and confirms
its guaranty to Agent and Lenders (the "Guaranty"). Each Credit Party hereby
represents and acknowledges that it has no claims, counterclaims, offsets,
credits or defenses to the Loan Documents or the performance of its obligations
thereunder. Furthermore, each Credit Party agrees that nothing contained in this
Amendment shall adversely affect any right or remedy of Agent or Lenders under
the Guaranty. Each Credit Party agrees that all references in such Guaranty to
the "Obligations" shall include, without limitation, all of the obligations of
Borrowers to Agent and Lenders under the Credit Agreement, as amended hereby.
Finally, each Credit Party hereby represents and acknowledges that the execution
and delivery of this Amendment and the other Loan Documents executed in
connection herewith shall in no way change or modify its obligations as a
guarantor, debtor, pledgor, assignor, obligor and/or grantor under the Guaranty
and shall not constitute a waiver by Agent or Lenders of any of their rights
against the other Credit Parties signatory thereto.



Representations and Warranties

. Each Borrower and Credit Party hereby represents and warrants to Agent and
Lenders that (i) the execution, delivery and performance of this Amendment and
any and all other Loan Documents executed and/or delivered in connection
herewith have been authorized by all requisite corporate action on the part of
such Borrower and such Credit Party and will not violate the
certificate/articles of incorporation of such Borrower or such Credit Party or
the bylaws or other charter or organizational documents of such Borrower or such
Credit Party, (ii) the representations and warranties contained in the Credit
Agreement, as amended hereby, and any other Loan Document are true and correct
on and as of the date hereof as though made on and as of the date hereof except
to the extent such representations and warranties relate solely to an earlier
date, (iii) except as disclosed to Agent and Lenders in writing prior to the
date hereof, such Borrower or such Credit Party is in full compliance with all
covenants and agreements contained in the Credit Agreement, as amended hereby,
and (iv) except as disclosed to Agent and Lenders in writing, such Borrower or
such Credit Party has not amended its certificate/articles of incorporation or
bylaws since May 14, 2003.




Miscellaneous

Survival of Representations and Warranties

. All representations and warranties made in the Credit Agreement or any other
document or documents relating thereto, including, without limitation, any Loan
Document furnished in connection with this Amendment, shall survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by Agent or any Lender or any closing shall affect the
representations and warranties or the right of Agent or Lenders to rely upon
them.



Reference to Credit Agreement; Obligations

. Each of the Loan Documents, including the Credit Agreement and any and all
other agreements, documents or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement as amended hereby, are hereby amended so that any reference in such
Loan Documents to the Credit Agreement shall mean a reference to the Credit
Agreement, as amended hereby. Borrower acknowledges and agrees that its
obligations under this Amendment and the Credit Agreement, as amended hereby,
constitute "Obligations" as defined in the Credit Agreement and as used in the
Loan Documents.



Expenses

. As provided in the Credit Agreement, Borrowers agree to pay on demand all
reasonable costs and expenses incurred by Agent in connection with the
preparation, negotiation and execution of this Amendment and the other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the reasonable and
actual costs and fees of Agent's legal counsel, and all reasonable costs and
expenses incurred by Agent in connection with the enforcement or preservation of
any rights under the Credit Agreement, as amended hereby, or any other Loan
Document.



Severability

. Any provision of this Amendment held by a court of competent jurisdiction to
be invalid or unenforceable shall not impair or invalidate the remainder of this
Amendment and the effect thereof shall be confined to the provision so held to
be invalid or unenforceable. Furthermore, in lieu of each such invalid or
unenforceable provision there shall be added automatically as a part of this
Amendment a valid and enforceable provision that comes closest to expressing the
intention of such invalid unenforceable provision.



APPLICABLE LAW

. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED, AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA.



Successors and Assigns

. This Amendment is binding upon and shall inure to the benefit of Agent,
Lenders, Borrowers, the other Credit Parties signatory hereto and their
respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations hereunder without the prior written
consent of Agent and the Required Lenders.



Counterparts

. This Amendment may be executed in one or more counterparts, each of which when
so executed shall be deemed to be an original, but all of which when taken
together shall constitute one and the same instrument.



Effect of Waiver

. No consent or waiver, express or implied, by Agent or any Lender to or for any
breach of or deviation from any covenant or condition of the Credit Agreement
shall be deemed a consent or waiver to or of any other breach of the same or any
other covenant, condition or duty.



Headings

. The headings, captions, and arrangements used in this Amendment are for
convenience only and shall not affect the interpretation of this Amendment.



Release

. EACH BORROWER AND THE OTHER CREDIT PARTIES SIGNATORY HERETO HEREBY ACKNOWLEDGE
THAT IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND
OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL
OR ANY PART OF ITS LIABILITY TO REPAY THE "OBLIGATIONS" OR TO SEEK AFFIRMATIVE
RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM AGENT OR LENDERS. EACH BORROWER AND
THE OTHER CREDIT PARTIES SIGNATORY HERETO HEREBY VOLUNTARILY AND KNOWINGLY
RELEASE AND FOREVER DISCHARGE AGENT AND EACH LENDER, THEIR RESPECTIVE
PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH ANY BORROWER OR THE OTHER CREDIT PARTIES SIGNATORY
HERETO MAY NOW HAVE AGAINST AGENT AND ANY LENDER, THEIR PREDECESSORS, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE
OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY LOANS, INCLUDING, WITHOUT
LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT OR OTHER LOAN DOCUMENTS,
AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.



NO ORAL AGREEMENTS

. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES.



[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF

, this Amendment has been executed on the date first written above, to be
effective upon satisfaction of the conditions set forth herein.



 

BORROWERS:

 

ASTEC INDUSTRIES, INC.,

 

a Tennessee corporation,

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P & Treasurer

 

 



 

ASTEC, INC.,

 

a Tennessee corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P & Treasurer

 

 



 

HEATEC, INC.,

 

a Tennessee corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P & Treasurer

 

 



 

CEI ENTERPRISES, INC.,

 

a Tennessee corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P & Treasurer

 

 



 

ASTEC SYSTEMS, INC.,

 

a Tennessee corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P & Treasurer

 

 



 

TELSMITH, INC.,

 

a Delaware corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P & Treasurer

 

 



 

KOLBERG - PIONEER, INC.,

 

a Tennessee corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P & Treasurer

 

 



 

JOHNSON CRUSHERS INTERNATIONAL, INC.,

 

a Tennessee corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P & Treasurer

 

 



 

SUPERIOR INDUSTRIES OF MORRIS, INC.,

 

a Minnesota corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P & Treasurer

 

 



 

BREAKER TECHNOLOGY, INC.,

 

a Tennessee corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P & Treasurer

 

 



 

ASTEC MOBILE SCREENS, INC.,

 

a Nevada corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P & Treasurer

 

 



 

CARLSON PAVING PRODUCTS, INC.,

 

a Washington corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P & Treasurer

 

 



 

ROADTEC, INC.,

 

a Tennessee corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P & Treasurer

 

 



 

TRENCOR, INC.,

 

a Texas corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P & Treasurer

 

 



 

AMERICAN AUGERS, INC.,

 

a Delaware corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P & Treasurer

 

 



 

AI DEVELOPMENT GROUP, INC.,

 

a Minnesota corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P & Treasurer

 

 



 

AI ENTERPRISES, INC.,

 

a Minnesota corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P & Treasurer

 

 



 

ASTEC HOLDINGS, INC.,

 

a Tennessee corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P & Treasurer

 

 



 

ASTEC INVESTMENTS, INC.,

 

a Tennessee corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P & Treasurer

 

 



 

RI PROPERTIES, INC.,

 

a Minnesota corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P & Treasurer

 

 



 

TI SERVICES, INC.,

 

a Minnesota corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P & Treasurer

 

 



 

CREDIT PARTY:

 

ASTEC FINANCIAL SERVICES, INC.,

 

a Tennessee corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P & Treasurer

 

 



 

AGENT:

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

By: /s/ C. Mark Smith

 

Name: C. Mark Smith

 

Title: Duly Authorized Signatory

 

 



 

LENDERS:

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

By: /s/ C. Mark Smith

 

Name: C. Mark Smith

 

Title: Duly Authorized Signatory

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

By: /s/ Alex M. Council

 

Name: Alex M. Council

 

Title: Vice President

 

 



 

ING CAPITAL LLC

 

By: /s/ W. C. Beddingfield

 

Name: W.C. Beddingfield

 

Title: Managing Director

 

 



 

FLEET CAPITAL CORPORATION

 

By: /s/ Elizabeth L. Waller

 

Name: Elizabeth L. Waller

 

Title: Senior Vice President

 

 



 

ORIX BUSINESS CREDIT, A DIVISION OF ORIX FINANCIAL SERVICES, INC.

 

By: /s/ Christopher L. Smith

 

Name: Christopher L. Smith

 

Title: Authorized Representative

 

 



 

ACKNOWLEDGED AND CONSENTED TO:

     

GENERAL ELECTRIC CAPITAL
CANADA INC.

 

By: /s/ Stephen B. Smith

 

Name: Stephen B. Smith

 

Title: Senior Vice President

 

 

